DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 13NOV2020 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 13AUG2020.
Applicant's arguments filed 13NOV2020 have been fully considered but they are not persuasive.
Regarding SOBOTKA (REMARKS P10 as filed), the reference does not teach that the vertical walls are integrally connected to the floor of the outer casing A. SOBOTKA does not discuss a gasket in the text, but does appear to show a gasket/seal in the figure (see zoomed in Fig. 1).
Regarding AVERY (REMARKS P10-11 as filed), the reference is cited as disclosing an elastomeric seal that does not allow flow passage to bypass the filter media so that the flow is efficiently filtered. The seal also reduces noise and vibrations (par. [0019] at the top of P3).
Applicant argues that the seal 600 is sandwiched between the adjacent stacked filter assemblies and that the neck portion 150 and the seal 600 are shown as a single part. The neck portion and the seal are clearly two separate parts held together by fastener arrangement 390 (par. [0094]).

SOBOTKA Fig. 1 zoomed in to show bottom construction.

    PNG
    media_image1.png
    444
    984
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    984
    media_image2.png
    Greyscale

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Regarding the motor (REMARKS P11 as filed), SOBOTKA does not teach an electric motor, because the invention was patented more than 100 years ago (year 1892). MORGAN teaches an electric motor (Fig. 1 #29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-12,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over SOBOTKA (US 488966) in view of MORGAN (US 20120103920) in view of HOFFMANN (US 3606831) in view of AERY (US 20140020561).
Regarding claims 1,12, SOBOTKA teaches apparatus for separating solid matter from liquids (title, Figs.) Amended) including a vertical separator (Fig. 1) capable of treating a slurry comprising a liquid part and solid particles, the vertical separator comprising:
a tubular screen device (Fig. 1 #B), with a vertical axis, provided with a perforated filtering wall (P1/right C/L64-65);
a feeding device (pump, Fig. 1 #L) capable of feeding the slurry to said tubular screen device; said feeding device comprising pumping means capable of generating a head of the slurry having a momentum in a first direction and being introduced to the 
a first discharge device (Fig.1 #a,Q) capable of discharging the liquid part after the separation from at least one portion of the solid particles by the perforated filtering wall (P2/right C/L97-100); and
wherein the first discharge device comprises a lower collecting tank (Fig. 1 #a) capable of collecting the liquid part existing from said tubular screen device;
a second discharge device (Fig. 1 #a’,F) capable of discharging said at least one portion of the solid particles, the second discharge device being positioned axially opposite from the first discharge device across the screen device positioned between the first and second discharge devices;
wherein the second discharge device comprises an upper chamber (Fig. 1 #a’) capable of collecting the solid particles separated from the slurry, and a discharge chute (Fig. 1 #F) capable of discharging the solid particles from the upper chamber; and
wherein said tubular screen device houses counter-pressing means (spiral blade, Fig. 1 #D), which is capable of being operated in a manner to generate a force which partially counters the pushing action exerted by said pumping means upon the slurry; and
wherein said counter-pressing means comprise screw means capable of generating a counter-pressure force that is exerted on the slurry to separate the liquid part from the at least one portion of the solid particles (reverse operation of the screw; P2/left C/L45-47);

wherein a bottom of the lower collecting tank (Fig. 1 #a) has a through hole (see Fig. above) and a gasket (see Fig. above) is arranged on an edge of the through hole; and
wherein the screw means is caused to rotate by a gear/pulley assembly (Fig. 1 #K,i) fixed to an upper portion of the tubular screen device such that the screw means does not extend into a lower feeding chamber (see Fig. above) that is in fluid communication with the tubular screen device.
SOBOTKA does not teach the particular direction in which the screw is wound or the amount of head generated by the screw and pump (which is just an operating pressure) or an electric motor. However, MORGAN teaches a filtration and dewatering apparatus (title, Figs.) including a separator (Fig. 1 #13) comprising:
a tubular screen device (Figs. 1,3 #23) provided with a perforated filtering wall (Fig. 3 #38);
a feeding device (Fig. 1 #51,27) comprising pumping means (Fig. 1 #27) capable of generating a head of the slurry having a momentum in a first direction (see arrows connected to Fig. 1 #27);
a first discharge device (Fig. 1 #57,59) capable of discharging the liquid part after the separation from at least one portion of the solid particles; and
wherein the first discharge device comprises a lower collecting tank (Fig. 1 #59) capable of collecting the liquid part existing from said tubular screen device;

wherein the second discharge device comprises an upper chamber (Fig. 1 #61) capable of collecting the solid particles separated from the slurry;
an electric motor (Fig. 1 #29); and,
wherein said screen device houses counter-pressing means (fluid directing means, Figs. 1-2 #33), which is designed to generate a force, which partially counters the pushing action exerted by said pumping means upon the slurry and the head generated by rotation of the fluid directing means being less than the head generated by the pumping means (par. [0054-0055]) which continuously agitates the fluid and improves the efficiency of the separation (par. [0008]).
MORGAN teaches a screw (Figs. 1-2 #35), but said screw does not have the function of said counter-pressing means. MORGAN teaches the fluid-directing means can take different shapes such as a centrifugal impellor, or an axial flow impellor that generates a counter-pressure force that is exerted on the slurry to separate the liquid part from the solid particles.
HOFFMANN teaches an apparatus for extracting liquid from and for conveying liquid-containing tannery waste materials (title, Figs) comprising an extraction apparatus (e.g. Fig. 1) comprising a counter-pressure screw or worm (Fig. 9 #51) that provides additional dewatering (C3/L38-52; C6/L17-22).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of SOBOTKA to include a counter-pressing means and replace the gear/pulley assembly with a modern electric motor as 
SOBOTKA teaches a through hole (Annotated Fig. 1) but is silent as to how the screen device is coupled the lower collecting tank; however one having ordinary skill in the art would understand that it is obvious to seal the filter to the housing in order to not have a leaks or allow the unfiltered fluid to bypass the filter (note that the device is operated under pressure; P2/C2/L89-94).
Furthermore one having ordinary skill in the art would understand that the rotating parts (e.g. the screw #D) would inherently cause vibrations.
AERY teaches a segmented stackable filter assembly (title, Figs) including a fan assembly (Fig. 1 #190) and cylindrical filter segments (Fig. 1 #20a,b,c) and an elastomeric seal that reduces noise and vibrations (par. [0019,0097]; e.g. Fig. 15 #600).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the lower collecting tank of SOBOTKA with an elastomeric seal as taught AERY in order to eliminate leaks and reduce vibrations, which improves the operation and efficiency of the device. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding the limitation of the gasket being arranged on an edge of the through hole and is interposed between an outer surface of the tubular screen device and the 
Regarding claim 3, clearly the screw wounding and rotating direction is a simple matter of engineering design choice and would be obvious to one having ordinary skill in the art so long as the flows are properly set.
Regarding claim 4, MORGAN teaches the diameter of the inner surface of said screen device is greater than the outer diameter of said counter-pressing means (see Figs. 4-5).
Regarding claim 5, SOBOTKA does not teach the difference between said two diameters ranges from 1 mm to 10 mm. However, the diameter range has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 6, SOBOTKA teaches tubular screen device (Fig. 1 #B) is coupled to the lower collecting tank (Fig. 1 #a) by means of the through hole and the lower feeding chamber (see Fig. above) lies below the lower collecting tank.
Regarding claims 7-9, these limitations sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claims 10-11, SOBOTKA teaches said screw has a continuous profile or alternatively comprises a plurality of modular loop assemblies, which are assembled together (i.e. made in sections; P2/left C/L7) and are all coupled to a common central shaft (hollow shaft, Fig. 1 #C; P2/left C/L5-7).
Regarding claim 14, SOBOTKA teaches the first discharge device (Fig. 1 #a,Q), capable of discharging the liquid part after the separation, is positioned at a bottom portion of the vertical separator and is capable of receiving a flow of the liquid part due to the action of gravity (Fig. 1).
Regarding claim 15, SOBOTKA teaches the pump and the screw are oriented at an angle of 90 degrees with respect to each other (Fig. 1).
Regarding claim 16, the method of operation does not provide further structure to the device, which pressure would be apparent.
Regarding claim 17, SOBOTKA teaches the feeding device includes a conduit (Fig. 1 #M) that directs the slurry into a lower feeding chamber (see Fig. above) which is below the bottom end of the screw and the lower collecting tank.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DICKENSON (US 2557375) discloses a self-cleaning strainer for fluids (title) including a rubber circumferential seal.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777